      CASE 0:18-cv-02998-DWF-KMM Document 321 Filed 07/13/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Mohamed Elsherif,                                  Case No. 18-cv-2998-DWF-KMM

                        Plaintiff,
                                                              ORDER
 v.

 Mayo Clinic, et al.,

                        Defendants.


       This matter is before the Court on a Motion for Order to Show Cause filed by
the plaintiff, Dr. Elsherif, for sanctions and an order of contempt against the
defendant Mayo Clinic. (ECF No. 259.) After careful consideration, the Court denies
the motion.

I.     FACTUAL BACKGROUND

       Dr. Elsherif cites two separate occurrences during discovery that he believes
warrant a finding of contempt and issuance of sanctions. The first involves the
defendants’ First Motion to Dismiss (ECF No. 185). In the supporting documents,
the defendants cited materials that were designated confidential under the protective
order, but filed those materials publicly. When the plaintiffs first brought this matter
to the attention of defendants, the defendants refused to seal the document. This
Court ordered the documents refiled as a sealed document during a status conference.

       The second occurrence involves a subpoena sent by Mayo Clinic to non-party
the University of Minnesota. On July 19, 2019, this Court granted a protective order
prohibiting Mayo from subpoenaing the University of Minnesota regarding contact
that the University had had with Dr. Elsherif. (Order, ECF No. 42.) The Court
found that permitting the subpoena would be unusually burdensome on Dr. Elsherif
because he had been hired by the University, but had not yet started work due to his
immigration status. (Id. at 3.) The Court found that a subpoena could endanger Dr.
Elsherif’s job prospects, and that the information sought by that specific subpoena
could be obtained as effectively through the other, permitted, subpoenas. (Id. at 3–4.)

                                           1
      CASE 0:18-cv-02998-DWF-KMM Document 321 Filed 07/13/20 Page 2 of 4




       During Dr. Elsherif’s deposition on March 20, 2020, Mayo learned that while
employed at Mayo, Dr. Elsherif was scheduled to be at meetings at the University of
Minnesota on May 22–23, 2017. (ECF No. 233-1 at 10–17.) Dr. Elsherif was absent
from Mayo on those dates, but told Mayo that he was absent because of an
emergency appendectomy. (Id. at 6.) During his deposition, Dr. Elsherif explained
that he had not had an appendectomy, but instead was suffering from suicidal
ideation, which caused him to be absent on those days. (Id. at 7–8.) He also said that
he did not attend the meetings at the University of Minnesota those days as originally
scheduled. (Id.) However, Mayo believed it had evidence that Dr. Elsherif had
confirmed the meetings. It wanted to subpoena the University of Minnesota to learn
whether Dr. Elsherif had attended the meetings.

       Discovery in this case was scheduled to end on March 31, 2020, but was
temporarily stayed on March 24, 2020. Believing that only discovery served on or
before March 31, 2020 would be considered timely, Mayo felt it needed to act quickly
to get additional information from the University. On March 30, 2020, Mayo served a
Notice of Subpoena Duces Tecum on the University of Minnesota. Dr. Elsherif has
now objected to the subpoena on the basis that it violated the Court’s earlier order,
and asserted anew that it could interfere with Dr. Elsherif’s employment opportunities
at the University. In its response, Mayo explains that it served the subpoena as a
“placeholder”; Mayo’s counsel anticipated a discovery dispute regarding the subpoena,
but believed it needed to serve the subpoena before March 31.

      Mayo brought the subpoena to this Court’s attention before Dr. Elsherif did,
on April 16 in a letter to the Court regarding unresolved discovery disputes. Dr.
Elsherif filed this motion a week later.

II.    ANALYSIS

       An order of contempt is “a most potent weapon,” and is not entered lightly or
without great consideration. E.g., Acosta v. La Piedad Corp., 894 F.3d 947, 950–51 (8th
Cir. 2018). The party seeking such an order must prove facts that warrant a finding of
contempt by clear and convincing evidence. Id. at 951. When considering whether a
court’s order has been violated, the specific facts and circumstances, as well as the
reasonable beliefs of the party or its counsel are relevant. Hazen v. Reagen, 16 F.3d
921, 925 (8th Cir. 1994). The order must also specifically proscribe the challenged
behavior. E.g., Finney v. Arkansas Bd. Of Correction, 505 F.2d 194, 213 (8th Cir. 1974);

                                           2
    CASE 0:18-cv-02998-DWF-KMM Document 321 Filed 07/13/20 Page 3 of 4




see also Mahers v. Hedgepath, 32 F.3d 1273, 1275 (8th Cir. 1994). Against this legal
backdrop, Dr. Elsherif’s challenge to Mayo’s actions fails.

        With respect to Mayo’s initial failure to seal certain documents related to its
Motion to Dismiss, the Court finds this issue is moot. The Court ordered those
documents sealed in February 2020 after the issue was first brought before the Court.
It is unclear why Dr. Elsherif waited two additional months before filing this motion,
particularly after the situation was already resolved. Nothing about this relatively
minor dispute merits the severe response of a contempt finding or sanctions.

       With respect to the University of Minnesota subpoena, although the Court
finds this allegation substantially more disconcerting, the Court finds that an order of
contempt is not warranted. Critically, the Court’s July 2019 Protective Order did not
bar Mayo from ever seeking information or evidence from the University of
Minnesota. Rather, it prohibited Mayo from serving the subpoena that the Court had
reviewed. This important distinction somewhat mitigates Mayo’s conduct.

       Further, Mayo somewhat understandably believed that the reasons motivating
the Court’s original Protective Order were no longer relevant. Dr. Elsherif, an
Egyptian national, is currently living in Egypt, cannot presently return to the United
States, and his immigration status is, at best, uncertain. Although Dr. Elsherif
purportedly remains in communications with the University regarding possible
employment, it is easy to see how Mayo might reasonably believe that a concern
regarding the impact of a subpoena on his job prospects has passed. Additionally, the
Court rejected the original subpoena in part because there did not “seem to be
specific information or evidence that could be gained from the University of
Minnesota subpoena that [could not] be gained from the 13 other subpoenas that the
Court [permitted]….” (Order, ECF 42, at 4.) Mayo could have reasonably believed
that this underpinning of the original protective order was not relevant to the new
subpoena. Though the subpoena at issue seeks some information that duplicates the
subpoena prohibited by the Protective Order, it also now seeks specific information
that can only be obtained from the University of Minnesota.

        Additionally, although counsel for Mayo arguably demonstrated poor judgment
in issuing a subpoena under the circumstances without first seeking leave, the Court
finds no evidence of bad faith in its conduct. Though Mayo’s counsel undoubtedly
should have asked for clarification of the stay or sought other relief instead of

                                            3
       CASE 0:18-cv-02998-DWF-KMM Document 321 Filed 07/13/20 Page 4 of 4




determining that the previous Court Order did not apply, counsel did not act in
intentional disregard of a clearly controlling Court Order. And Mayo’s lack of bad
faith is evidenced by its transparency. There was no attempt to hide the subpoena
from the Court. Indeed, Mayo itself first brought the subpoena to the Court’s
attention.

        Finally, the Court notes that the primary sanction requested by Dr. Elsherif,
that the subpoena be dismissed, was already essentially granted. Following the Court’s
first discussion of this matter with counsel and at the urging of the Court, the
subpoena was withdrawn. The Court makes permanent that concession in this Order.

       In sum, the Court finds that monetary sanctions are not warranted here. As
discussed above, the record does not demonstrate clear and convincing evidence that
Mayo intended to violate the Court’s Protective Order. When taking all the
circumstances into consideration, the Court finds that monetary sanctions do not
serve the means of justice here.

III.    ORDER

        Accordingly, IT IS HEREBY ORDERED THAT:

        1.    Dr. Elsherif’s Motion for Order to Show Cause and for Order of
              Contempt (ECF No. 259) is DENIED.

        2.    Mayo Clinic is prohibited from re-serving the subpoena originally served
              on the University of Minnesota on March 30, 2020.



 Date: July 13, 2020                             s/ Katherine Menendez
                                                Katherine Menendez
                                                United States Magistrate Judge




                                           4
